DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-20, 22 & 25 have been examined in this application. This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on May 13, 2020. Claims 17, 21, 23, 24 & 26-28 stand canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 13, 2020 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for controlling the rate of reaction of a subterranean formation with an aqueous fluid comprising a strong acid and a second acid or acid-generating compound for specific concentration ranges of specific acids and acid-generating compounds (for example, see instant specification Tables; Also see instant specification [0044] which states “the one or more strong acids is present in a particular ratio with the second acid or acid-generating compound such that the resulting aqueous fluid achieves a particular level of available free water that results in the aqueous fluid having a reduced rate of reaction with a formation”), does not reasonably provide enablement for “wherein the rate of the reaction of the aqueous fluid with the rock matrix is reduced relative to the rate of a reaction of the aqueous fluid with the rock matrix absent the second acid or acid-generating compound” for (1) any and all amounts and types of strong acid as instantly claimed; (2) any and all second acids and acid-generating compounds as instantly claimed; and (3) any and all reactions as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates controlling acidizing treatment in subterranean formations.
(C) The state of the prior art – controlling acidizing treatment in subterranean formations appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting acidizing treatment compositions for controlled treatment of subterranean formations.

(A) The breadth of the claim – the current claims present achieving a reaction rate reduction by using a strong acid and second acid or acid-generating compound as instantly claimed, but it is not clear how such rate control is achieved for (1) any and all amounts and types of strong acid as instantly claimed; (2) any and all second acids and acid-generating compounds as instantly claimed; and (3) any and all reactions as instantly claimed.
(B) The level of predictability in the art - the current claims present achieving a reaction rate reduction by using a strong acid and second acid or acid-generating compound as instantly claimed, but it is not clear how such rate control is achieved for (1) any and all amounts and types of strong acid as instantly claimed; (2) any and all second acids and acid-generating compounds as instantly claimed; and (3) any and all reactions as instantly claimed.
(C) The amount of direction provided by the inventor – the current claims present achieving a reaction rate reduction by using a strong acid and second acid or acid-generating compound as instantly claimed, but it is not clear how such rate control is achieved for (1) any and all amounts and types of strong acid as instantly claimed; (2) any and all second acids and acid-generating compounds as instantly claimed; and (3) any and all reactions as instantly claimed.
(D) The existence of working examples – the current claims present achieving a reaction rate reduction by using a strong acid and second acid or acid-generating compound as instantly claimed, but it is not clear how such rate control is achieved for (1) any and all amounts and types of strong acid as instantly claimed; (2) any and all second acids and acid-generating compounds as instantly claimed; and (3) any and all reactions as instantly claimed.
(E) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present achieving a reaction rate reduction by using a strong acid 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. The claims have been examined as best understood. Claims 2-16, 18-20, 22 & 25 are also rejected for being dependent on Claim 1. 
Claims 1-16, 18-20, 22 & 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. The following issues result in an overly broad claim that fails to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
Rock matrices are considered to comprise a variety of materials; and are not necessarily limited to a single chemical make-up and/or a single reaction. In the recitation “wherein the rate of the reaction of the aqueous fluid with the rock matrix is reduced relative to the rate of a reaction of the aqueous fluid with the rock matrix absent the second acid or acid-generating compound”, Claim 1 fails to particularly point out and distinctly define the metes and bounds of the comparative reactions. In addition, the reaction rate reduction can be of any magnitude which further makes the scope of the claim unclear.
While the instant specification [0044] appears to provide exemplary embodiments, the term “strong acid” is not clearly defined in the specification. Also, as broadly claimed, the second acid is not necessarily distinct from a strong acid. As such, Claim 1 fails to particularly point out and distinctly define the metes and bounds of the components comprising the aqueous fluid and reacting with the rock matrix.
As recited, the strong acid can be present in any concentration.
As such, (i) the components of the reaction, (ii) the concentration of the strong acid, (iii) the reactions and (iv) the magnitude of the reaction rate reduction are each broadly recited; therefore, resulting in an overly broad claim that fails to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
Appropriate correction and/or clarification is required. Claims 2-16, 18-20, 22 & 25 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-11, 15, 19, 20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0075797).
With respect to Claim 1, Jiang discloses a method for controlling a rate of a reaction between an acid and a rock matrix during treatment of a subterranean formation that contains a hydrocarbon reservoir (Jiang: Sections [0007]-[0009], [0022] & [0034]), the method comprising contacting the subterranean formation with an aqueous fluid that comprises (a) a strong acid; and (b) a second acid or acid-generating compound, wherein the rate of the reaction of the aqueous fluid with the rock matrix is reduced relative to the rate of a reaction of the aqueous 
Jiang further teaches varying the concentration of the components to control the reaction to optimize treatment and/or fracture conductivity (Jiang: Sections [0022], [0097] & [0098]). As such, although the reference fails to explicitly limit the second acid or acid-generating compound to “40% to 60% by weight” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the second acid or acid-generating compound insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery with controlled acid treatment, and a finite number of identified, predictable solutions including injecting a composition comprising the claimed components at suitable concentrations to optimize treatment as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jiang, one of ordinary skill in the art could have pursued desired concentrations of the components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that 
With respect to Claim 2, Jiang teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the subterranean formation comprises carbonates” (Jiang: Sections [0007]-[0009]). 
With respect to Claims 5 & 6, Jiang teaches the method as provided above with respect to Claim 1, and further discloses the strong acid as respectively claimed (Jiang: Sections [0009], [0046] & [0058]-[0062]). 
With respect to Claims 7-11, Jiang teaches the method as provided above with respect to Claim 1, and further discloses the second acid or acid-generating compound as respectively claimed (Jiang: Sections [0009], [0046], [0070]-[0074], [0101] & [0113]). 
With respect to Claim 15, Jiang teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the aqueous fluid further comprises a chelant” (Jiang: Sections [0009] & [0035]).
With respect to Claims 19 & 20, Jiang teaches the method as provided above with respect to Claim 1, and further teaches varying the concentration of the components to control the reaction to optimize treatment and/or fracture conductivity (Jiang: Sections [0022], [0097] & [0098]). As such, although the reference fails to explicitly limit the strong acid to a concentration range as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the strong acid insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore,  
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery with controlled acid treatment, and a finite number of identified, predictable solutions including injecting a composition comprising the claimed components at suitable concentrations to optimize treatment as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jiang, one of ordinary skill in the art could have pursued desired concentrations of the components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 22, Jiang teaches the method as provided above with respect to Claim 1. The amount of second acid or acid-generating compound is considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for reasons as set forth above with respect to Claim 1. 
Claims 3, 4, 12-14, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0075797), in view of De Wolf et al. (US 2015/0080271). 
With respect to Claim 3, Jiang teaches the method as provided above with respect to Claim 1, and further teaches treating subterranean formations comprising carbonates (Jiang: Sections [0007]-[0009]). The reference, however, fails to explicitly disclose “…wherein the subterranean formation comprises sandstone”.

With respect to Claim 4, Jiang teaches the method as provided above with respect to Claim 1, and further teaches treating subterranean formations comprising carbonates (Jiang: Sections [0007]-[0009]). The reference, however, fails to explicitly disclose “…wherein the subterranean formation comprises shale”.
De Wolf teaches methods of treating subterranean formations with compositions comprising acids such as those employed by Jiang (Jiang: Sections [0009], [0035], [0044]-[0062], [0070]-[0074] & [0101]) therein, wherein the formations comprise carbonates, shale etc. (De Wolf: Sections [0010], [0022], [0098] & [0099]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang with the aforementioned teachings of De Wolf to treat alternative subterranean formations, such as those comprising shale as instantly claimed, in order to yield predictable results in well treatment. 
With respect to Claims 12-14, Jiang teaches the method as provided above with respect to Claim 1, and further teaches the aqueous fluid (Jiang: Sections [0038] & [0048]). The reference, however, fails to explicitly disclose the aqueous fluid comprising a salt as respectively claimed. 

With respect to Claim 16, Jiang teaches the method as provided above with respect to Claim 15. The reference, however, fails to explicitly disclose a chelant comprising a material as instantly claimed.
De Wolf teaches methods of treating subterranean formations with compositions comprising acids such as those employed by Jiang (Jiang: Sections [0009], [0035], [0044]-[0062], [0070]-[0074] & [0101]) therein, wherein the compositions comprise a chelant comprising one or more materials as instantly claimed (De Wolf: Sections [0010], [0098], [0099], [0110] & [0111]).  As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang with the aforementioned teachings of De Wolf to employ an aqueous fluid comprising a chelant comprising one or more materials as instantly claimed, in order to yield predictable results in well treatment.
With respect to Claim 18, Jiang teaches the method as provided above with respect to Claim 1, and further teaches employing a chelant (Jiang: Sections [0009] & [0035]). The reference also teaches suitable organic acids (Jiang: Sections [0009], [0035], [0044]-[0062], [0070]-[0074] & [0101]). The reference, however, fails to explicitly disclose “…wherein the second acid or acid- generating compound is or comprises a chelant” as instantly claimed.

As De Wolf teaches one or more acid or acid-generating compound as instantly described and/or instantly claimed as a chelant or as comprising a chelant, these materials are considered to read on the limitations of Claim 18 as recited. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0075797), in view of Fu (US 2004/0009880).
With respect to Claim 25, Jiang teaches the method as provided above with respect to Claim 1. The reference, however, fails to disclose introducing “via coiled tubing or bull heading in production tubing, casing, or drilling pipes” as instantly claimed.
Fu teaches methods of subterranean treatment employing acids and/or acid generating compounds therein, wherein introducing a fluid as instantly claimed is taught to be known in the art (Fu: Section [0008]). As such, before the effective filing date of the claimed invention, it 
Response to Arguments
Applicants' amendments regarding the objection to the specification are persuasive and, therefore this objection has been withdrawn. 
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections have been fully considered. The amendments raise new issues under 35 USC § 112 as set forth above. 
Applicants’ arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674